Order entered October 5, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-01134-CV

                    IN RE DEDERIAN DEMOND HERRON, Relator

                Original Proceeding from the 200th Judicial District Court
                                  Travis County, Texas

                                        ORDER
                         Before Justices Lang, Myers, and Whitehill

        Based on the Court’s opinion of this date, we DISMISS this proceeding for want of

jurisdiction.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE